DETAILED ACTION
Election/Restrictions
Claims 12-13 and 18-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 29, 2022.
Applicant's election with traverse of Species I (Claims 1-11, 14-17) in the reply filed on June 29, 2022 is acknowledged.  The traversal is on the ground(s) that there is sufficient teaching of both embodiments together in Paragraph 37, which discloses, “FIGS. 6A-6D illustrate yet another embodiment of the air duct system 20 including one or more thermoelectric generators 100 disposed along an outer surface 102 of the air duct 40. It is appreciated that heat is generated as the visible light L impinges against the reflective inner surface 46 of the air duct 40. Heat is also produced when the radio frequency waves 86 (seen in FIG. 4) or the ultraviolet light U (seen in FIG. 7) impinges against the reflective inner surface 46 of the air duct 40 as well. The thermoelectric generator 100 is configured to transform the heat into electrical energy that may be used by one or more systems in the aircraft 10.”  This is not found persuasive because the mere nominal recitation of the thermoelectric generators transforming “the heat” into electrical energy is insufficient, whereby all that is disclosed is how “the heat” is obviously generated by different components within the system but does not show or adequately teach such embodiments are taught together [note 112 issues]. There are clearly no embodiments, including Figures 6A-D, that teach the tandem of the air duct system including the antenna power harvesting circuit that generates/cooperates with the thermoelectric generators.  In addition, Claims 18-20 lack a light source, which is taught in Claims 1-11 and 14-17, and are considered a different embodiment/invention with respect to solely thermoelectric generators in an airduct.
The requirement is still deemed proper and is therefore made FINAL.
This application is in condition for allowance except for the presence of Claims 12-13 and 18-20 directed to an invention non-elected with traverse in the reply filed on June 29, 2022. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Allowable Subject Matter
Claims 1-11 and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance:  With regard to Independent Claims 1 and 15, the Applicant has sufficiently claimed and defined the air duct system and method thereto including the air duct, the visible light source, the emitter, and the one or more antennas.  The prior art fails to teach or suggest the combination of structural and functional limitations claimed therein, specifically to the details and dispositions of the above elements relative to one another, and in particular to the antennas being connected to a corresponding power harvesting circuit, wherein the radio frequency waves are received by the one or more antennas and are converted into electrical power by the corresponding power harvesting circuit.
All subsequent claims are allowed due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, but is not considered exhaustive:
	U.S. Patent 6,581,873 B2 to McDermott that teaches, “Generation of electrical energy through solar collectors and/or Radio Frequency (RF) antennas and electrical storage in on board batteries and/or fuel cells allows electrical regeneration to sustain long term flight”, but does not specifically teach an air duct incorporating RF antennas that convert electrical energy in tandem with light sources.
This application is in condition for allowance except for the following formal matters: withdrawn/non-elected claims.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Monday, July 11, 2022


/Jason M Han/Primary Examiner, Art Unit 2875